Citation Nr: 0005684	
Decision Date: 03/02/00    Archive Date: 03/14/00

DOCKET NO.  98-12 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) 
benefits under Chapter 35, Title 38, United States Code, for 
periods of enrollment prior to April 3, 1997.


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 determination from the 
Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the benefit sought on 
appeal.  A notice of disagreement was received in June 1998, 
and a statement of the case was issued in July 1998.  The 
appellant's substantive appeal was received in July 1998.  
The appellant is the veteran's daughter.


FINDINGS OF FACT

1.  In January 1998, the veteran was awarded a total rating 
for individual unemployability as a result of service-
connected disabilities effective December 7, 1992, and basic 
eligibility for Chapter 35 benefits was established effective 
December 7, 1992; the veteran was notified of that decision 
by VA letter dated in March 1998.

2.  The appellant's formal claim for educational assistance 
benefits (Application for Survivors' and Dependents' 
Educational Assistance and enrollment certification) was 
received by VA on April 3, 1998.


CONCLUSION OF LAW

The requirements for an award of educational assistance 
benefits under Chapter 35 for any period of enrollment prior 
to April 3, 1997 have not been met.  38 U.S.C.A. §§ 3512, 
5107 (West 1991); 38 C.F.R. §§ 21.3021, 21.3046, 21.4131 
(1998); 38 C.F.R. §§ 21.3046, 21.4131 (effective from June 3, 
1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that because her basic eligibility for 
Chapter 35 benefits was established effective December 1992, 
she should receive retroactive Chapter 35 benefits for all 
periods of enrollment from that date.

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A) 
(West 1991); 38 C.F.R. § 21.3021 (1999).  In a January 1998 
rating decision, the RO awarded the veteran a total rating 
for individual unemployability as a result of service-
connected disabilities effective December 7, 1992.  By virtue 
of the January 1998 rating decision, basic eligibility for 
Chapter 35 benefits for the appellant was established 
effective December 1992.  However, the issue in this case is 
not whether the appellant is eligible for Chapter 35 
benefits.  Instead, the issue that must be decided is what is 
the proper commencing date for the award of Chapter 35 
educational assistance benefits.

The Board observes that during the pendency of this appeal, 
effective June 3, 1999, substantive changes were made to the 
criteria for establishing commencing dates of an award of 
chapter 35 educational assistance benefits.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where the law or regulation changes after a claim has 
been filed or reopened, but before the appeal process has 
been concluded, the version most favorable to the claimant 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  It 
appears that the RO did apply the changes in the regulations.  
The Board finds that in the present appeal, regardless of 
whether the old or current version of the regulations is 
applied, the outcome is the same in this case, and the Board 
will proceed with disposition of this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Prior to June 3, 1999, the law prohibited an award of Chapter 
35 educational assistance for any period earlier than one 
year prior to the date of receipt of the initial application 
or enrollment certification, whichever is later.  According 
to the amended regulations (in pertinent part), if the award 
is the first award of educational assistance for the program 
of education the eligible person is pursuing, the commencing 
date of the award of educational assistance is the latest of: 
(i) the beginning date of eligibility, as determined by 38 
C.F.R. § 21.3046; or (ii) one year before the date of the 
claim.

As noted, in January 1998 the veteran was granted a total 
rating for individual unemployability as a result of service-
connected disabilities, effective December 7, 1992.  On April 
3, 1998, the RO received the appellant's Application for 
Survivors' and Dependents' Educational Assistance and 
enrollment certification.  She indicated that she was seeking 
retroactive payment for college coursework completed from 
September 1992 to June 1996.  By VA letter dated in May 1998, 
the appellant was informed that education benefits could not 
be granted for a period earlier than 1 year before the date 
her enrollment certification and application were received, 
or April 3, 1997.  The appellant disagreed with the 
commencement date of the award of Chapter 35 benefits, and 
initiated this appeal.

As the appellant's Application for Survivors' and Dependents' 
Educational Assistance and enrollment certification were not 
received until April 3, 1998, the commencing date of an award 
of educational assistance benefits could not begin earlier 
than one year prior to the date of receipt of the application 
and enrollment certification.  Based on the above, under 
either the old or new criteria, the proper commencing date 
for the appellant's award of Chapter 35 educational 
assistance benefits is April 3, 1997.  Therefore, it is clear 
that Chapter 35 educational assistance benefits are not 
payable for any period prior to April 3, 1997.

The Court has held that a claimant of Chapter 35 educational 
benefits is not entitled to retroactive benefits if his or 
her education was not impeded or interrupted by the VA's 
delay in granting service connection for his or her father's 
death.  See Erspamer v. Brown, 9 Vet. App. 507, 509 (1996).  
Though the instant case involves a total and permanent 
disability rating, and not service-connection for death, the 
Board finds the holding controlling in either situation.  The 
Court in Erspamer remarked that Chapter 35 benefits were 
instituted to provide dependents educational opportunities 
which would otherwise be impeded or interrupted by reason of 
the disability or death of a parent from a disease incurred 
in service, and to ensure that such dependents were aided in 
attaining the educational status which they might have 
aspired to and obtained if the parent had not died.  Id. at 
509.  There is nothing in the record to indicate that the 
appellant's education has been impeded or interrupted by any 
reliance upon any action of the VA in regard to the veteran's 
claim for a total rating for individual unemployability.  
Thus, while the Board is sympathetic to the appellant's 
arguments, the Board notes that similar arguments were 
clearly rejected by the Court in Erspamer.

While the Board is cognizant of the appellant's argument that 
she could not file an application and enrollment application 
at the time her basic eligibility for Chapter 35 benefits was 
established, the regulatory criteria and legal precedent 
governing eligibility for Chapter 35 education benefits are 
clear and specific, and the Board is bound by them.  Under 
governing law, there is no basis on which to grant the 
appellant the retroactive Chapter 35 benefits that she is 
seeking.  As the disposition of this claim is based on the 
law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

